8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martha GRAY, Plaintiff-Appellant,v.COUNTY OF HENRICO, BOARD OF SUPERVISORS;  Joe Donati;  JohnA. Waldrop;  Richard Glover;  David Karechelle;  AnthonyMehfoud;  L. Ray Shadwell, Jr.;  Patricia Alexander;Frances Schley;  James Stewart;  Loai Totty;  Carol Brown;Debbie Cutchin;  John Knight; Joseph Rapisada, Jr.,Defendants-Appellees.
No. 93-1659.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 13, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-184)
Martha Gray, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this action for failure to comply with a court order to particularize the Complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gray v. County of Henrico, No. CA-93-184 (E.D. Va.  Apr. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED